Title: James Madison to Richard Rush, 13 July 1833
From: Madison, James
To: Rush, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 13 1833–
                            
                        
                        The Volume so kindly presented to Mrs. Madison and myself has afforded us great pleasure. Few can read it
                            without receiving information both new and instructive—and none without being gratified on many points interesting to
                            their curiousity. No part of it will probably be more welcome to the public, than that which gives a hope that the work
                            will be followed by other drafts from the same fund
                        Mrs. Madison joins in the thanks which are jointly due from us and in the offer of affectionate remembrances,
                            and attatchment to Mrs. Rush and yourself which we beg may be accepted by you both.
                        
                            
                                James Madison
                            
                        
                    